MEMORANDUM ***
Appellant Jennifer J. Christopherson (Christopherson) appeals the district court’s remand to the Administrative Law Judge of her social security disability benefits application for further proceedings rather than an immediate award of benefits. Reviewing for an abuse of discretion, see Treichler v. Comm’r of Social Security Admin., No. 12-85944, 775 F.3d 1090, 1097-98, 2014 WL 7332774, at *5 (9th Cir. Dec. 24, 2014), we affirm.
Because there are unanswered questions about the extent of Christopherson’s impairment, and divergent opinions on Chris-topherson’s ability to work, the district court did not abuse its discretion in remanding the case for further proceedings. See id. at 1105, 2014 WL 7332774 at *11 (articulating that a case involving unresolved factual conflicts and ambiguities should be remanded for further proceedings).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent D.C. No. 2:09-cv-01005-JAT except as provided by 9th Cir. R. 36-3.